  8:20-cr-00120-BCB-SMB Doc # 73 Filed: 01/07/21 Page 1 of 1 - Page ID # 143




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:20CR120

       vs.
                                                                       ORDER
TANNER J. LEICHLEITER,

                      Defendant.


       THIS MATTER is before the court on the motion of Jeffrey L. Thomas to withdraw as
counsel for the defendant, Tanner J. Leichleiter (Filing No. 72). Carlos A. Monzon has filed an
entry of appearance as retained counsel for Tanner J. Leichleiter. Therefore, Jeffrey L. Thomas’s
motion to withdraw (Filing No. 72) will be granted.
       Jeffrey L. Thomas shall forthwith provide Carlos A. Monzon any discovery materials
provided to the defendant by the government and any such other materials obtained by Jeffrey L.
Thomas which are material to Tanner J. Leichleiter’s defense.
       The clerk shall provide a copy of this order to Carlos A. Monzon.
       IT IS SO ORDERED.

       Dated this 7th day of January, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
